In the United States Court of Federal Claims
                                        No. 15-588 C
                                    Filed: June 17, 2015

***************************************
                                              *
GUAM INDUSTRIAL SERVICES, INC.,               *
                                              *
       Plaintiff,                             *
                                              *
v.                                            *
                                              *
THE UNITED STATES,                            *
                                              *
       Defendant,                             *
                                              *
v.                                            *
                                              *
CABRAS MARINE CORP.,                          *
                                              *
       Defendant-Intervenor.                  *
                                              *
***************************************

Lee Dougherty, Offit Kurman, P.A., Tysons Corner, VA, Counsel for the Plaintiff.

Amelia R.S.H. Lister-Sobotkin, United States Department of Justice, Civil Division,
Washington, D.C., Counsel for the Government.

Paul Honigberg, Blank Rome LLP, Washington, D.C., Counsel for the Defendant-Intervenor.



                         PRELIMINARY INJUNCTION ORDER


       Pursuant to the June 17, 2015 telephonic status conference, the Government is
preliminarily enjoined from activity on the disputed contract. An opinion will follow in the
coming days.

IT IS SO ORDERED.
                                                  s/ Susan G. Braden
                                                  SUSAN G. BRADEN
                                                  Judge